In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated June 28, 2006, as granted that branch of the cross motion of the defendants New York City Board of Education and the City of New York which was for summary judgment dismissing the complaint insofar as asserted against them.
*854Ordered that the order is affirmed insofar as appealed from, with costs.
The respondents made a prima facie showing of their entitlement to judgment as a matter of law by demonstrating that they owed no special duty to the plaintiff Brian T. Diercks (see Bonner v City of New York, 73 NY2d 930 [1989]; DiGravina v City of New York, 278 AD2d 359 [2000]; Jacobellis v City of New York, 197 AD2d 671 [1993]; Lasker v City of New York, 194 AD2d 646 [1993]; Berler v City of New York, 152 Misc 2d 133 [1992]). The plaintiffs failed to raise a triable issue of fact in opposition and, therefore, the motion for summary judgment was properly granted. Spolzino, J.E, Skelos, Lifson and Balkin, JJ., concur.